 

Exhibit 10.1

 

REYNOLDS AMERICAN INC.

STOCK-BASED INCENTIVE PROGRAM

_________________________________________

 

PERFORMANCE SHARE AGREEMENT

________________________________________

 

DATE OF GRANT:  May 5, 2016

 

 

1.Grant.  Pursuant to the provisions of the Reynolds American Inc. Amended and
Restated 2009 Omnibus Incentive Compensation Plan (the “Plan”), Reynolds
American Inc. (the “Company”) on the date set forth above, has granted to

 

SUSAN M. CAMERON (the “Grantee”),

 

subject to the terms and conditions which follow and the terms and conditions of
the Plan, an initial grant (the “Target Number”) of

 

164,841 Performance Shares.

 

A copy of the Plan has been provided to the Grantee and is made part of this
Performance Share Agreement (this “Agreement”) with the same force and effect as
if set forth in this Agreement itself.  All capitalized terms used in this
Agreement shall have the meaning set forth in the Plan, unless otherwise defined
in this Agreement.

 

2.Value.  Each Performance Share shall be equal in value to one share of common
stock, par value $0.0001 per share, of the Company or any security or other
consideration into which such share may be changed by reason of any transaction
or event of the type referred to in Section 11 of the Plan (each, a “Share”).

3.Scoring.  (a)  Subject to the terms and conditions of this Agreement, the
Performance Shares shall have a one-year performance period, consisting of the
twelve-month period beginning May 1, 2016 and ending April 30, 2017 (the
“Performance Period”), after which the number of Performance Shares earned (the
“Earned Number”) will be determined as provided below, and when vested, will be
paid in Shares.

(b)If the Company fails to pay to its shareholders cumulative dividends of at
least $1.68 per Share (the “Dividend Threshold”) for the Performance Period
(which shall include the dividend paid on each of July 1, 2016, October 1, 2016,
January 2, 2017 and April 1, 2017), then the Target Number shall be reduced by
an amount equal to three times the percentage of the dividend underpayment for
the Performance Period, up to a maximum Target Number reduction of 50% (the
“Revised Target Number”), provided that, if the Performance Shares are Assumed
in connection with a Change of Control, the Dividend Threshold (and the
reduction under this sentence based on the Dividend Threshold) shall not apply.

 

(c)At the end of the Performance Period, after determining if the Dividend
Threshold has been met, the Earned Number shall be determined by multiplying the
Target Number, or Revised Target Number if the Dividend Threshold has not been
met, by the achievement score for the Performance Period (the “LTI Achievement
Score”) determined by the Committee guided by its consideration of the overall
performance of RAI and its operating companies during the Performance Period
against the 2016 annual incentive award program metrics, the Grantee’s progress
on her succession planning goals, and such other performance factors as the
Committee chooses to consider; provided, however, that such percentage shall in
no event be greater than 200%; and provided, further, that the value of the
Earned Number of Performance Shares that vest as provided in Section 4 of this
Agreement, and are paid as provided in Section 5 of this Agreement, shall not
exceed any maximum limits set by the Board of Directors pursuant to its
resolutions adopted on May 5, 2016, or otherwise contained in the Plan.

 

--------------------------------------------------------------------------------

 

(d)Notwithstanding anything in Section 3 of this Agreement to the contrary, in
the event of a Change of Control prior to the end of the Performance Period, the
“Change of Control Earned Number” shall be equal to the product of (i) the
Target Number and (ii) the LTI Achievement Score determined by the Committee for
the portion of the Performance Period prior to the Change of Control. 

4.Vesting.  (a) Subject to the terms and conditions of this Agreement, the
Earned Number (or in the event of a Change of Control prior to the end of the
Performance Period in connection with which the Performance Shares are Assumed,
the greatest of (i) the Earned Number, (ii) the Change of Control Earned Number,
or (iii) the Target Number) of Performance Shares shall vest on May 1, 2017 (the
“Normal Vesting Date”) if the Grantee remains employed by the Company or a
Subsidiary until the earlier of (x) the Normal Vesting Date or (y) the date the
Board determines the Grantee’s assignment is complete and she ceases to be
employed by the Company.

(b)Notwithstanding anything in Section 4(a) of this Agreement to the contrary
but subject to the other terms of this Agreement, in the event of the Grantee’s
Termination of Employment where the Grantee is eligible for and accepts
severance benefits under a Company-sponsored severance plan or agreement with
the Company (with eligibility for severance benefits to be determined in the
sole discretion of the Company, but for the avoidance of doubt, the Grantee will
not be eligible for severance benefits as a result of the circumstances
described in Section 4(a)(y)), prior both to the Normal Vesting Date and the
occurrence of a Change of Control, the number of Performance Shares that will
vest on the Normal Vesting Date shall be equal to the product of (x) the Earned
Number and (y) a fraction, the numerator of which shall be the number of days
between the Date of Grant and the date of the Grantee’s Termination of
Employment, and the denominator of which shall be the number of days between the
Date of Grant and the Normal Vesting Date, and the remaining Performance Shares
will be forfeited and cancelled on the Normal Vesting Date.

(c)Notwithstanding anything in Section 4(a) of this Agreement to the contrary
but subject to the other terms of this Agreement, in the event of (i) the
Grantee’s death or (ii) the Grantee’s Termination of Employment due to Permanent
Disability (as such term is defined below), in either case prior to both the
Normal Vesting Date and the occurrence of a Change of Control, while the Grantee
is an active employee of the Company or a Subsidiary, the number of Performance
Shares that will vest on the date of the Grantee’s death or the date of the
Grantee’s Termination of Employment due to Permanent Disability, as applicable,
shall be equal to the product of (x) the Target Number and (y) a fraction, the
numerator of which shall be the number of days between the Date of Grant and the
date of the Grantee’s death or the date of the Grantee’s Termination of
Employment due to Permanent Disability, as applicable, and the denominator of
which shall be the number of days between the Date of Grant and the Normal
Vesting Date, and the remaining Performance Shares will be forfeited, cancelled
and will no longer be considered outstanding on the date of the Grantee’s death
or the date of the Grantee’s Termination of Employment due to Permanent
Disability, as applicable.  For purposes of this Agreement, the term “Permanent
Disability” shall mean that the Grantee has become eligible for and is in
receipt of benefits under the Company’s Long-Term Disability Plan.  

(d) (i) Notwithstanding anything in Section 4(a) or Section 4(b) of this
Agreement to the contrary but subject to the other terms of this Agreement, in
the event of a Change of Control (x) that occurs (A) prior to the Normal Vesting
Date and (B) while the Performance Shares remain outstanding, and (y) in
connection with which the Performance Shares are not Assumed, the number of
Performance Shares that will vest on the date of such Change of Control shall be
equal to the higher of (A) the Target Number or (B) the Change of Control Earned
Number.

(ii)For purposes of this Agreement, the Performance Shares shall be considered
“Assumed” in connection with a Change of Control if this Agreement is continued
without change in connection with such Change of Control or, if this Agreement
is modified or the Performance Shares are adjusted in connection with such
Change in Control, the following requirements are satisfied:  (w) the value of
the Performance Shares is not reduced by such modification or adjustment, (x)
the Performance Shares as so modified or adjusted relate to publicly traded
equity securities of the Company or its successor in the Change of Control (or
another entity that is affiliated with the Company or its successor following
the Change of Control), (y) if the Grantee is subject to U.S. federal income tax
under the Code, the tax consequences under the Code of the Performance Shares as
so modified or adjusted are not less favorable to the Grantee than the tax
consequences of the Performance Shares before such modification or adjustment,
and (z) the other terms and conditions of the Performance Shares as so modified
or adjusted are not less favorable to the Grantee than the terms and conditions
of the Performance Shares before such modification or adjustment (including the
provisions that would apply in the event of a subsequent Change of Control and
in the

2

--------------------------------------------------------------------------------

 

event of the Grantee’s Termination of Employment) and are consistent with
Sections 4(d)(iii) and (iv).  The Performance Shares may be Assumed only to the
extent such assumption does not result in the Performance Shares failing to
comply with Section 409A of the Code.  The determination of whether the
conditions of this Section 4(d)(ii) are satisfied will be made by the Committee,
as constituted immediately before the Change of Control, in its sole
discretion. 

(iii)Notwithstanding anything in Section 4(a) of this Agreement to the contrary
but subject to the other terms of this Agreement, if the Performance Shares are
Assumed in connection with a Change of Control and the Grantee incurs a
Qualified Termination before the Normal Vesting Date and within the two year
period following the Change of Control, the number of Performance Shares that
shall vest upon such Qualified Termination shall be the higher of (x) the Target
Number or (y) the Change of Control Earned Number.

(iv)For purposes of this Section 4(d), a “Qualified Termination” shall mean (x)
a Termination of Employment in connection with which the Grantee is or would be
eligible to receive severance benefits under a severance plan or agreement that
the Company sponsors or is party to as of the Change of Control (based on the
terms of such plan or agreement in effect immediately prior to the Change of
Control), (y) the Grantee’s death or (z) the Grantee’s Termination of Employment
due to Permanent Disability.

(e)Notwithstanding anything in this Agreement to the contrary but subject to the
other terms of this Agreement, in the event of the Grantee’s (i) voluntary
Termination of Employment (other than the Grantee’s Termination of Employment
where the Grantee is eligible for and accepts severance benefits under a
Company-sponsored severance plan or agreement with the Company, or as a result
of the circumstances described in Section 4(a)(y)), (ii) involuntary Termination
of Employment where the Grantee is not eligible for severance benefits under a
Company-sponsored severance plan or agreement with the Company (including,
without limitation, a Termination of Employment for Cause, as such term is
defined in the relevant severance plan or agreement, but excluding as a result
of the circumstances described in Section 4(a)(y)) or (iii) involuntary
Termination of Employment where the Grantee is eligible for but does not accept
the severance benefits under the relevant Company-sponsored severance plan or
agreement with the Company, in each case, prior to the Normal Vesting Date, the
Performance Shares shall be immediately forfeited and cancelled and shall not be
considered outstanding.

5.Payment.  (a)  Payment of vested Performance Shares shall be made only in
Shares.  At the Company’s sole discretion, such Shares may be issued in
certificated or book-entry form.

(b)Except as set forth in Section 5(c) of this Agreement, no payment of vested
Performance Shares shall be made to the Grantee prior to the end of the
Performance Period.  Except as otherwise provided by this Agreement, payment of
vested Performance Shares shall be made as soon as practicable following the
Normal Vesting Date, and in any event no later than March 15, 2018.

(c)In the event that the Performance Shares vest pursuant to Section 4(c),
Section 4(d)(i) or Section 4(d)(iii), the payment of the vested Performance
Shares shall be made as soon as practicable after the applicable vesting event,
and in any case no later than March 15 after the end of the year in which such
event occurs.

(d)Any payment to which the Grantee is entitled under this Agreement by reason
of (or otherwise after) the Grantee’s death shall be made to the Grantee’s
estate.

6.Termination of Employment.  For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a Subsidiary, a successor to the Company or a Subsidiary in a
Change of Control, or another entity that is affiliated with the Company or its
successor following the Change of Control; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).

7.Dividend Equivalent Payment.  At the time of the payment of any vested
Performance Shares, the Grantee shall receive a cash dividend equivalent payment
in an amount equal to the product of (a) the Earned Number and (b) the aggregate
amount of dividends per share declared and paid to the Company’s shareholders on
Shares during the period from the Date of Grant through the date of the payment
of the Performance Shares, without interest (the “Actual Dividends Paid”);
provided, however, that in the event that Section 4(b), 4(c) or 4(d) applies,
the amount of the dividend equivalent payment to the Grantee shall be equal to
the product of (i) the number of Performance Shares in which the Grantee becomes
vested pursuant to Section 4(b), 4(c) or 4(d) of this Agreement,

3

--------------------------------------------------------------------------------

 

as applicable, and (ii) the Actual Dividends Paid.  Notwithstanding anything in
this Section 7 to the contrary, to the extent the payment of the vested
Performance Shares occurs after both the date a dividend has been declared by
the Company and the record date for such dividend, but prior to the dividend
payment date related thereto, the amount of the Actual Dividend Paid also shall
include such dividend.  In the case of a dividend payment to be paid in
property, the dividend payment shall be deemed to be the fair market value of
the property at the time of distribution of the dividend payment to the Grantee,
as determined by the Committee. 

8.Rights as a Shareholder.  The Grantee shall not be, nor have any of the rights
or privileges of, a shareholder of the Company with respect to the Performance
Shares unless and until, and to the extent, the Performance Shares vest and
Shares have been paid to the Grantee in accordance with Section 5 of this
Agreement.

9.Transferability.  Other than as specifically provided in this Agreement with
regard to the death of the Grantee, this Agreement and any benefit provided or
accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge; and any
attempt to do so shall be void.  No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.

10.No Right to Employment.  Neither the execution and delivery of this Agreement
nor the granting of the Performance Shares evidenced by this Agreement shall
constitute any agreement or understanding, express or implied, on the part of
the Company or its Subsidiaries to employ the Grantee for any specific period or
in any specific capacity or shall prevent the Company or its Subsidiaries from
terminating the Grantee’s employment at any time with or without cause.

11.Application of Laws.  The granting of Performance Shares under this Agreement
shall be subject to all applicable laws, rules and regulations and to such
approvals of any governmental agencies as may be required.

12.Notices.  Any notices required to be given hereunder to the Company shall be
addressed to the Corporate Secretary, Reynolds American Inc., Post Office Box
2990, Winston-Salem, NC 27102-2990, and any notice required to be given
hereunder to the Grantee shall be sent to the Grantee’s address as shown on the
records of the Company.

13.Taxes.  Any taxes required by federal, state or local laws to be withheld by
the Company in respect of the grant of Performance Shares or payment of vested
Performance Shares hereunder shall be paid to the Company by the Grantee by the
time such taxes are required to be paid or deposited by the Company.  The
Grantee hereby authorizes the necessary withholding of Performance Shares by the
Company to satisfy the minimum statutory tax withholding amount prior to
delivery of the vested Performance Shares.

14.Administration and Interpretation.  In consideration of the grant of
Performance Shares hereunder, the Grantee specifically agrees that the Committee
shall have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan and
Agreement as are consistent therewith and to interpret or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Committee shall be final, conclusive, and binding upon the Grantee, the Company
and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.  The Committee may delegate
its interpretive authority as permitted by the provisions of the Plan.

15.Compliance with Section 409A of the Code.  This Agreement is intended to
comply with Section 409A of the Code, and shall be construed and interpreted in
accordance with such intent.

16.Amendment.  This Agreement is subject to the Plan, a copy of which has been
provided to the Grantee.  The Board of Directors and the Committee, as
applicable, may amend the Plan, and the Committee may amend this Agreement, at
any time in any way, except that, other than as otherwise provided by the Plan,
any amendment of the Plan or this Agreement that would impair the Grantee’s
rights under this Agreement may not be made without the Grantee’s written
consent.

17.Litigation Assistance and Non-Disclosure of Confidential Information.  (a) In
addition to any other obligations of the Grantee under law or any other
agreement with any Related Company, in consideration of the grant of Performance
Shares hereunder, the Grantee specifically agrees that the Grantee:

4

--------------------------------------------------------------------------------

 

(i)if requested by the Company, will personally provide reasonable assistance
and cooperation to the Related Companies in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving any
Related Company;  

(ii)will promptly notify the Company’s General Counsel, in writing, upon receipt
of any requests from anyone other than an employee or agent of one of the
Related Companies for information regarding any Related Company which could
reasonably be construed as being proprietary, non-public or confidential, or if
the Grantee becomes aware of any potential claim or proposed litigation against
any Related Company;

(iii)will refrain from providing any information related to any claim or
potential litigation against any Related Company to any person who is not a
representative of the Company without the Company’s prior written permission,
unless required to provide information pursuant to legal process; and

(iv)will not engage in any activity detrimental to the interests of any Related
Company, including an act of dishonesty, moral turpitude or other misconduct
that has or could have a detrimental impact on the business or reputation of any
Related Company.  

(b)In further consideration of the grant of Performance Shares hereunder, the
Grantee specifically agrees that, if required by law to provide sworn testimony
regarding any matter related to any Related Company:  the Grantee will consult
with and have Company designated legal counsel present for such testimony (with
the Company being responsible for the costs of such designated counsel); the
Grantee will cooperate with the Company’s attorneys to assist their efforts,
especially on matters the Grantee has been privy to, holding all privileged
attorney-client matters in strictest confidence; and if the Grantee desires
legal counsel to represent and protect her interests (in addition to the
Company’s designated legal counsel provided under this Section 17(b)), the
Company will reimburse the Grantee for any reasonable legal expenses (including,
but not limited to, the reasonable costs of the Grantee’s counsel) and other
reasonable and necessary out-of-pocket expenses the Grantee may incur in
relation to such testimony.

(c)The Grantee acknowledges that, given the position(s) that the Grantee has had
with one or more of the Related Companies, the Grantee has had access to and has
acquired Confidential Information, and will continue to have access to and
acquire Confidential Information.  The Grantee further acknowledges that the
Related Companies have a legitimate and significant business interest in
preventing the unauthorized disclosure of the Confidential
Information.  Accordingly, the Grantee shall not, without the prior written
consent of the Company (which consent may be granted only by the Company’s
General Counsel), use, divulge, disclose or make accessible to any other person,
firm, partnership, corporation or other entity, for any reason or purpose
whatsoever, any Confidential Information, except when required to do so by a
court of competent jurisdiction or any Governmental Authority, in any case, with
jurisdiction to order the Grantee to divulge, disclose or make accessible such
information.  If the Grantee becomes compelled to disclose any Confidential
Information in the circumstances described in the preceding sentence, the
Grantee shall: promptly provide the Company’s General Counsel with written
notice thereof, so as to permit the Company to seek a protective order or other
appropriate remedy, and the Grantee shall cooperate with the Company in the
Company’s efforts in connection therewith; and disclose only that portion of the
Confidential Information that the Grantee is advised by her counsel (which
counsel will be reasonably acceptable to the Company and the reasonable costs
and expenses of which will be borne by the Company) the Grantee is legally
required to disclose and shall use reasonable efforts to have such disclosed
Confidential Information accorded confidential treatment.

(d)Notwithstanding anything herein to the contrary, nothing in this Agreement
shall (i) prohibit the Grantee from reporting possible violations of federal law
or regulation to any governmental agency or entity or making other disclosures
in accordance with any whistleblower protection provisions of state or federal
law or regulations, or (ii) require notification or prior approval by the
Company or the Company’s General Counsel of any such reports or disclosures.

18.Noncompetition and Other Prohibited Activities.  (a)  In addition to any
other obligations of the Grantee under law or any other agreement with any
Related Company, in consideration of the grant of Performance Shares hereunder,
the Grantee, during the continuation of her employment by any Related Company
and during the one-year period commencing upon her Termination of Employment for
any reason (or, if the Grantee is receiving benefits under a severance plan or
agreement, the period of time set forth in the non-competition agreement entered
into by the Grantee in connection with the receipt of such severance benefits),
will not, directly or indirectly:

5

--------------------------------------------------------------------------------

 

(i)be employed, or retained as an independent contractor, or otherwise provide
advisory or consulting services (in each case, whether compensated or not
compensated), in a sales-related capacity, marketing role, strategic planning
role, financial role, or in a product research and development role for any
Competitive Business; 

(ii)be employed by, or retained as an independent contractor by, or otherwise
provide advisory or consulting services to (in each case, whether compensated or
not compensated), any Competitive Business in any sort of position or capacity
involving the performance of services that are the same as, or substantially
similar to, the services the Grantee performed while an employee of any Related
Company (collectively, “Competitive Services”);

(iii)serve (whether compensated or not compensated) as an officer or director of
any Competitive Business;

(iv)organize, own (other than owning up to 3% of the outstanding stock of a
publicly traded company) or operate any Competitive Business;

(v)(w) be employed, or retained as an independent contractor (in each case,
whether compensated or not compensated) by, (x) provide advisory or consulting
services (in each case, whether compensated or not compensated) to, (y) organize
or operate or (z) serve as a director of (whether compensated or
not-compensated) any Anti-Tobacco Organization;

(vi)(x) be employed, or retained as an independent contractor (in each case,
whether compensated or not compensated) by, (y) provide advisory or consulting
services (in each case, whether compensated or not compensated) to or (z) serve
as a director or official of (in each case, whether compensated or
non-compensated) any Regulator; or

(vii)solicit, offer employment to, or hire any employee, independent contractor
or any other individual providing services to any Related Company (other than
secretarial and clerical personnel), who was employed by, or provided services
to, any Related Company, at the time of the Grantee’s Termination of Employment,
or who was employed by, or provided services to, any Related Company during the
90-day period preceding such date, to become employed by or otherwise provide
services to, any person, firm, entity or corporation, or approach any such
person for any of the foregoing reasons.

As used in this Agreement, the term “including,” or variations thereof, shall
not be a term of limitation, but rather shall be deemed to be followed by the
words “without limitation.”

 

(b)For purposes of Section 17 and Section 18 of this Agreement, the terms set
forth below have the following definitions:

(i)“Anti-Tobacco Organization” means any firm, organization, entity, group, or
sole proprietorship, the activities or purposes of which include opposing,
advocating or lobbying against, or seeking the imposition of restrictions or
prohibitions with respect to, any of the Related Companies’ Businesses or the
use or consumption of any of the Products.

(ii)“Competitive Business” means any corporation, limited liability company,
partnership, person, firm, organization, entity, enterprise, business or
activity that is engaged in any of the Related Companies’ Businesses in the
Territory or seeking to engage in any of the Related Companies’ Businesses in
the Territory.

(iii)“Confidential Information” means all data, materials and information
(whether in the form of samples or in written, graphic, electronic or other
form, and whether marked or identified as confidential or proprietary)
concerning the business, operations or affairs of any Related Company including,
without limitation, information concerning any of the Related Companies’
policies, plans, strategies, trade secrets, know-how, processes, systems,
business methods, business or marketing plans, research and development
initiatives, products, customers, suppliers and personnel, except that
Confidential Information shall not include information that (A) is or becomes
generally known to the public other than by reason of the Grantee’s breach of
either the provisions of this Agreement or any other duty or obligation (whether
arising by contract, statute or otherwise) the Grantee owes to any Related
Company, (B) was known by the Grantee at the time of the disclosure to the
Grantee by any Related

6

--------------------------------------------------------------------------------

 

Company, as evidenced by the Grantee’s written records in existence prior to
such disclosure, or (C) is disclosed to the Grantee after the Date of Grant by a
third party who has a legal right to make such disclosure, and who is subject to
no confidentiality obligation to any Related Company. 

(iv)“Governmental Authority” means the government of the United States of
America, any other nation or political subdivision thereof, whether state or
local, and any agency, authority, administration, instrumentality, regulatory
body, court or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

(v)“Regulator” means: (x) the U.S. Food and Drug Administration (the “FDA”), the
Center for Tobacco Products established within the FDA (the “CTP”), the Tobacco
Products Scientific Advisory Committee established within the CTP, or any other
office, division, branch, committee, department or other body (collectively, an
“Organizational Body”) established by the FDA or by an Organizational Body; or
(y) any other Governmental Authority having the authority to regulate, or make
recommendations regarding any proposed regulations affecting, any part of any of
the Related Companies’ Businesses.

(vi)“Related Companies’ Businesses” means the businesses of manufacturing,
distributing, advertising, promoting, marketing or selling any of the following
products (collectively, “Products”):  (w) any cigarette, cigar, little cigar,
“roll-your-own” tobacco, smokeless or smoke-free tobacco product (including
moist snuff, dry snuff, snus, loose leaf, plug and twist tobacco and any other
smokeless or smoke-free tobacco, including dissolvable products, that may be
invented through the date of Grantee’s Termination of Employment); (x) any
nicotine replacement therapy products, including nicotine gum, mouth spray and
pouches, and any products otherwise marketed or intended to be used as part of a
smoking cessation program; (y) any product commonly referred to as an
“e-cigarette”; and (z) any other product, including any tobacco or cigarette
substitute, that any Related Company invents, develops and/or markets through
the date of the Grantee’s Termination of Employment.

(vii)“Related Company” means, at any time, individually, the Company and each of
its Subsidiaries; and “Related Companies” means, at any time, collectively, the
Company and all of its Subsidiaries, and in each case, each and all of their
respective subsidiaries, parents, affiliates (including partnerships and joint
ventures in which any Related Company is a partner or joint venturer),
successors and assigns.

(viii)“Territory” means (x) the United States of America, its territories,
commonwealths and possessions (including duty-free stores or outlets located
anywhere in an of the foregoing places); (y) U.S. military installations located
anywhere in the world; and (z) any other location in which any Related Company
conducts any of the Related Companies’ Businesses through the date of the
Grantee’s Termination of Employment.

(c)The Grantee understands and agrees that:

(i)the purpose of this Section 18 is solely to protect the Related Companies’
legitimate business interests, including, but not limited to, the Related
Companies’ Confidential Information, customer relationships and goodwill, all of
which contribute to the Related Companies’ competitive advantage in operating
the Related Companies’ Businesses in the Territory;

(ii)the Related Companies manufacture, distribute, advertise, promote, market
and sell Products in the Territory, and the restrictive covenants contained in
this Agreement are necessary to protect the Related Companies’ legitimate
business assets and interests, and they are reasonable in time, territory, and
scope, and in all other respects;

(iii)the restrictive covenants contained in this Agreement constitute a material
inducement to the Company entering this Agreement, without which the Company
would not have entered into this Agreement; and

(iv)the covenants set forth in this Section 18 are essential elements of this
Agreement and shall be construed as agreements independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of the Grantee against the Company or any other Related Company, whether
predicated on this Agreement or otherwise, shall not excuse the Grantee’s
breach, or constitute a defense to the enforcement by the Related Companies, of
these restrictive covenants.  The Company and the Grantee have had the
opportunity to independently consult with their respective counsel for advice in
all respects concerning the reasonableness and

7

--------------------------------------------------------------------------------

 

propriety of such covenants, with specific regard to the nature of the
businesses conducted by the Related Companies. 

(d)The Grantee agrees that any breach of the covenants contained in Section 18
of this Agreement would irreparably injure the Related Companies and that their
remedies at law would be inadequate.  Accordingly, in the event of any breach or
threatened breach of Section 18 of this Agreement, the Related Companies, in
addition to any other rights and remedies available at law or in equity, shall
be entitled to an injunction (and/or other equitable relief), restraining such
breach or threatened breach, and be entitled to the reimbursement of court
costs, attorneys’ fees and other costs and expenses incurred in connection with
enforcing this Agreement.  The existence of any claim or cause of action on the
part of the Grantee against any Related Company shall not constitute a defense
to the enforcement of these provisions.  This Agreement shall be enforceable by
any Related Company, either alone or together with any other Related Company or
Related Companies.  The rights and remedies hereunder provided to the Related
Companies shall be cumulative and shall be in addition to any other rights or
remedies available at law, in equity or under this Agreement.

(e)If any of the provisions of Section 18 of this Agreement are determined by a
court of law to be excessively broad, whether as to geographical area, time,
scope or otherwise, such provision shall be reduced to whatever extent is
reasonable and shall be enforced as so modified.  Any provisions of Section 18
of this Agreement not so modified shall remain in full force and effect.

19.Recoupment Provisions.  (a)  Subject to the clawback provisions of the
Sarbanes-Oxley Act of 2002, the Committee may, in its sole discretion, direct
that the Company recoup, and upon demand by the Company the Grantee agrees to
return to the Company, all or a portion of any Shares paid to the Grantee
hereunder computed using financial information or performance metrics later
found to be materially inaccurate.  The number of Shares to be recovered shall
be equal to the excess of the number of Shares paid out over the number of
Shares that would have been paid out had such financial information or
performance metric been fairly stated at the time the payout was made.

(b)The Committee may direct recoupment of Shares pursuant to Section 19(a) of
this Agreement whether or not it directs recoupment of related annual incentive
award payouts.  The Committee also may amend a yearly LTI Achievement Score for
purposes of recoupment of Shares under this Agreement without directing
recoupment of related annual incentive award payouts.

(c)If the Company reasonably determines that the Grantee has materially violated
any of the Grantee’s obligations under Section 17 or 18 of this Agreement, then
effective the date on which such violation began, (i) any Performance Shares
that have not yet vested and been paid to the Grantee under this Agreement shall
be forfeited and cancelled, and (ii) the Company may, in its sole discretion,
recoup any and all of the Shares previously paid to the Grantee under this
Agreement.

(d)If, after a demand for recoupment of Shares under Section 19 of this
Agreement, the Grantee fails to return such Shares to the Company, the Grantee
acknowledges that the Company (or the Company through the actions of any of its
Subsidiaries employing the Grantee, if applicable) has the right to effect the
recovery of the then current value of such Shares and the amount of its court
costs, attorneys’ fees and other costs and expenses incurred in connection with
enforcing this Agreement by (i) deducting (subject to applicable law and the
terms and conditions of the Plan) from any amounts the Company (and if
applicable, any Subsidiary employing the Grantee) owes to the Grantee
(including, but not limited to, wages or other compensation), (ii) withholding
payment of future increases in compensation (including the payment of any
discretionary bonus amount) or grants of compensatory awards that  otherwise
would have been made in accordance with the Company’s or any of its
Subsidiaries’ otherwise applicable compensation practices, or (iii) any
combination of the foregoing.  The right of recoupment set forth in the
preceding sentence shall not be the exclusive remedy of the Company, and the
Company may exercise each and every other remedy available to it under
applicable law.

20.Qualified Performance-Based Awards.  If the Grantee is a Covered Employee,
the grant of Performance Shares evidenced by this Agreement shall be considered
a Qualified Performance-Based Award.  In furtherance thereof, and
notwithstanding anything in this Agreement or the Plan to the contrary, the
Earned Number of Performance Shares that the Grantee may earn for the
Performance Period pursuant to the grant evidenced by this Agreement (the
“Earned Shares”) shall be determined by the Committee based on, and must have a
value (the “Earned Shares Value”) that in no event exceeds a value equal to, the
percentage of the Company’s cumulative Cash

8

--------------------------------------------------------------------------------

 

Net Income (as defined below) for the Performance Period previously established
by the Board of Directors of the Company in resolutions adopted on May  5, 2016
to apply with respect to the Grantee for the Performance Period (the “Award Pool
Value”).  Notwithstanding the prior sentence, the Committee shall have the power
and authority, in its sole and absolute exercise of negative discretion, to
reduce the Earned Shares such that the Earned Shares Value will be less than the
Award Pool Value, which reduction may be made by taking into account the factors
described above under Section 3 of this Agreement or any other criteria the
Committee deems appropriate.  The reductions in Earned Shares Value, if any,
shall not result in any increases in the value of performance shares earned by
any other awardee.  For purposes of this Agreement, the term “Cash Net Income”
shall mean the Company’s net income from continuing operations in the
consolidated statement of income adjusted for the impact of non-cash items, such
as depreciation, amortization, unrealized gains and losses, intangible asset
impairments and other non-cash gains/losses included in net income (as reported
in the Company’s quarterly and annual reports for the period from April 1, 2016
through March 31, 2017). 

21.Electronic Signature.  This Agreement is delivered electronically.  The
Grantee consents to using an electronic signature to sign this Agreement and be
legally bound to her acceptance or rejection of the grant.  By electronically
signing the Agreement, the Grantee also consents to entering into this Agreement
in electronic form.  The Grantee acknowledges that her electronic signature will
have the same legal force and effect as a handwritten signature.  The Grantee’s
electronic signature, including date and time of signing will be stored
electronically with the Performance Share grant record.

22.GOVERNING LAWS.  THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 22, ANY CONTROVERSY OR
DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY
IN THE COURTS (FEDERAL AND STATE) SITUATED IN THE STATE OF NORTH CAROLINA,
FORSYTH COUNTY.  THE GRANTEE CONSENTS TO PERSONAL JURISDICTION IN THE STATE OF
NORTH CAROLINA AND IN THE COURTS THEREOF FOR THE ENFORCEMENT OF THIS AGREEMENT,
AND WAIVES ANY RIGHTS THE GRANTEE OTHERWISE MAY HAVE UNDER THE LAWS OF ANY
JURISDICTION TO OBJECT ON ANY BASIS TO JURISDICTION OR VENUE WITHIN THE STATE OF
NORTH CAROLINA TO ENFORCE THIS AGREEMENT.  IN ADDITION, AND NOTWITHSTANDING THE
FOREGOING, THE COMPANY MAY ELECT, IN ITS DISCRETION, TO SEEK A TEMPORARY
RESTRAINING ORDER OR PRELIMINARY OR PERMANENT INJUNCTIVE (OR SIMILAR) RELIEF TO
ENFORCE ITS RIGHTS UNDER SECTIONS 17 AND 18 OF THIS AGREEMENT IN ANY
JURISDICTION OR COURT ANYWHERE IN THE WORLD THAT THE COMPANY DETERMINES TO BE
APPROPRIATE, AND THE GRANTEE HEREBY CONSENTS TO VENUE IN ANY SUCH JURISDICTION
OR COURT IN SUCH EVENT.

 

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Date of Grant first above written.

 

REYNOLDS AMERICAN INC.

 

By:       /s/ Lisa J. Caldwell


Authorized Signature

       

     /s/ Susan M. Cameron___________________

Grantee’s Signature

 

Print Name:     Susan M. Cameron                       

9